DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7 are pending in this application.
Interview
Applicant and examiner discussing double patenting rejection over Parent Patent number 10,827,381 on Dec. 16, 2021. Applicant willing to file electronic terminal disclaimer to overcome the double patent rejection and put this case in condition for allowance.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Cai et al. (US 2009/0196236 A1), which directed to A component in a telecommunications network including a processor configured, responsive to receiving a scheduling request from a user equipment (UE), to grant a minimum level of resource capacity to the UE for an uplink transmission from the UE to the component. The processor further configured to determine the minimum level of resource capacity based 
Sammour et al. (US 2008/0123660 A1), which direct to Each of a plurality of packets in a particular flow is classified into one of a plurality of quality of service (QoS) classes based on information about each packet. Each packet is then adaptively processed based on the QoS class for each packet. The classification may be performed based on media information included in a session description protocol (SDP) messaging. The classification may also be performed based on a real-time transmit protocol (RTP) payload, an RTP header, a transmission control protocol (TCP) header, a user datagram protocol (UDP) header, and an Internet protocol (IP) header. The packets may be transmitted using multiple system architecture evolution (SAE) radio bearers each of which is used to deliver differentiated QoS requirements. The packets may be mapped to eigen-modes based on the QoS class of each packet such that a packet requiring a higher level of QoS is mapped to a stronger eigen-mode;
Moberg  et al. (US 2012/0039263 A1), which direct to uplink transmission scheduling requests (SRs) may be prohibited for a lower priority data flow, logical channel group (e.g., VoIP configured with semi-persistent resource allocation), or other grouping but may still be triggered for higher priority traffic (e.g., data connected to a signaling radio bearer (SRB)). More efficient scheduling is also achieved by allowing an uplink transmission scheduler to distinguish between different priority flows or groups (e.g., LCGs) without a buffer status report (BSR), As a result, when a semi-persistent resource is scheled for the lower priority data, there is less delay for high priority data 
None of these references, take alone or in combination, teaches the claims as, “to determine performing a System Architecture Evolution (SAE) bearer setup procedure between an entity of the EPC and a base station; and transmitting, from the entity to the base station via S1 interface signaling, a Quality of Service (QoS) profile of the SAE bearer using logical channel” in view of "the mobile terminal receiving from the base station the semi-persistent scheduling configuration via the PDCCH signaling" in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


December 16, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478